Exhibit 10.2

DORMAN PRODUCTS, INC.

RESTRICTED STOCK UNIT AWARD PURSUANT TO THE

DORMAN PRODUCTS, INC. 2018 STOCK OPTION AND STOCK INCENTIVE PLAN

*  *  *  *  *

Participant: Shall mean the person to whom this Award is made pursuant to the
terms of the Plan (defined below).

Grant Date: Shall be the date set forth under “Award Information” on the “Award
Acceptance” page in Participant’s personal web portal award administered by
Equiniti Trust Company (EQ), which page is incorporated herein (the “Acceptance
Page”).

*  *  *  *  *

THIS RESTRICTED STOCK UNIT AWARD (this “Award”) dated as of the Grant Date is
entered into by and between Dorman Products, Inc. (the “Company”) and
Participant.

1. Grant of Restricted Stock Units. Effective as of the Grant Date, pursuant to
the Dorman Products, Inc. 2018 Stock Option and Stock Incentive Plan (the
“Plan”), the Company hereby grants to Participant the number of Restricted Stock
Units set forth on the Acceptance Page (the “RSUs”), subject to the terms and
conditions set forth in this Award and the Plan. [This Award is in consideration
for Participant’s acceptance of and agreement to the restrictive covenants set
forth in Section 8 of this Award.]

2. Dividend Equivalents.

(a) The RSUs are granted with dividend equivalent rights. If the Company
declares a cash dividend on the Shares, an amount equivalent to such dividend
will be credited to an unfunded bookkeeping account with respect to each
outstanding and unvested RSU (the “Dividend Equivalent Amount”) on the record
date of such dividend.

(b) The Dividend Equivalent Amount will be credited as cash, without interest,
and will not be converted to Shares. The Dividend Equivalent Amount will be
payable in cash, but only upon the applicable vesting date(s) of the underlying
RSUs as determined in accordance with Section 3 below, and will be cancelled and
forfeited if the underlying RSUs are cancelled or forfeited as determined in
accordance with Section 3 below.

3. Vesting of RSUs.

(a) Subject to the provisions of Sections 3(b) and (c), the RSUs shall vest [25%
on each annual anniversary of the Grant Date beginning on the first anniversary
of the Grant Date] (each a “Vesting Date”), provided that Participant remains
employed by or providing service to the Company on such Vesting Date. The
vesting of the RSUs shall be cumulative, but shall not exceed 100% of the RSUs.
If the foregoing schedule would produce fractional RSUs, the number of RSUs that
vest shall be rounded down to the nearest whole RSU and the fractional RSU will
be accumulated so that the resulting whole RSU will be included in the number of
RSUs that become vested on the last Vesting Date.

 

Page 1 of 5



--------------------------------------------------------------------------------

(b) Upon a Change in Control, 100% of the unvested portion of the RSUs shall
vest.

(c) Upon Participant’s termination of employment or service for any of the
following reasons, the unvested portion of the RSUs shall vest as indicated:

(i) 100% as of the date of Participant’s death; or

(ii) 100% as of the date of Participant’s termination of employment or service
due to Disability.

Except as provided above, upon the termination of employment or service of
Participant, any unvested RSUs will immediately and automatically, without any
action on the part of the Company, be forfeited and cancelled.

4. Delivery of Shares; Tax Withholding; Securities Laws.

(a) Within thirty (30) days of a Vesting Date, the Company shall (i) pay the
Dividend Equivalent Amount (if any) and (ii) deliver Shares issuable with
respect to any vested RSUs.

(b) All obligations of the Company to deliver Shares shall be subject to the
rights of the Company to withhold amounts required by law for any Federal
Insurance Contributions Act (FICA), federal income, state, local and other tax
liabilities (“Withholding Taxes”). By accepting this Award, Participant hereby:
(i) elects, effective on the date Participant accepts this Award, to sell Shares
in an amount having an aggregate Fair Market Value equal to the Withholding
Taxes, and to allow the designated broker (the “Broker”) to remit the cash
proceeds of such sale to the Company (a “Sell to Cover”); (ii) directs the
Company to make a cash payment to satisfy the Withholding Taxes from the cash
proceeds of such sale directly to the appropriate taxing authorities; and
(iii) represents and warrants that (1) on the date Participant accepts this
Award he or she is not aware of any material, nonpublic information with respect
to the Company or any securities of the Company, is not subject to any legal,
regulatory or contractual restriction that would prevent the Broker from
conducting sales, does not have, and will not attempt to exercise, authority,
influence or control over any sales of Shares effected by the Broker pursuant to
this Award, (2) is entering into the Award and this election to Sell to Cover in
good faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 (regarding trading of the Company’s securities on the basis of material
nonpublic information) under the 1934 Act, and (3) it is Participant’s intent
that this election to Sell to Cover comply with the requirements of Rule
10b5-1(c)(1) under the 1934 Act and be interpreted to comply with the
requirements of Rule 10b5-1(c) under the 1934 Act. Participant further
acknowledges that by accepting this Award, Participant is adopting a 10b5-1 Plan
to permit Participant to conduct a Sell to Cover sufficient to satisfy the
Withholding Taxes. All obligations to pay any Dividend Equivalent Amount will be
paid net of any Withholding Taxes.

(c) The obligation of the Company to deliver Shares shall also be subject to the
condition that if at any time the Company shall determine in its discretion that
the listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of Shares, the Shares may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Company.

 

Page 2 of 5



--------------------------------------------------------------------------------

5. Assignments, Transfers and Successors and Assigns. The rights and interests
of Participant under this Award may not be assigned, sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parent(s) and each of its Affiliates. This Award may be assigned by
the Company without Participant’s consent.

6. Section 409A. This Award is intended to be exempt from or otherwise comply
with the provisions of Section 409A. If the RSUs constitute “deferred
compensation” under Section 409A and the RSUs become vested and settled upon
Participant’s termination of employment or service, payment with respect to the
RSUs shall be delayed for a period of six months after the termination if
Participant is a “specified employee” as defined under Section 409A and if
required pursuant to Section 409A. If payment is delayed, the RSUs shall be
settled and paid within thirty (30) days after the date that is six (6) months
following Participant’s termination of employment or service. Payments with
respect to the RSUs may only be paid in a manner and upon an event permitted by
Section 409A, and each payment under this Award shall be treated as a separate
payment, and the right to a series of installment payments shall be treated as a
right to a series of separate payments. In no event shall Participant, directly
or indirectly, designate the calendar year of payment. The Company may change or
modify the terms of this Award without Participant’s consent or signature if the
Company determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A.

7. Miscellaneous.

(a) This Award shall not confer upon Participant any right to continue in the
service as an employee, officer, director, consultant or advisor of the Company
or any Subsidiary Company.

(b) The address for Participant to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Participant’s address as reflected in the Company’s personnel
records, or such other address as Participant may provide to the Company by
written notice.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

(d) Participant hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and of
the United States of America, in each case located in Philadelphia,
Pennsylvania, for any actions, suits or proceedings arising out of or relating
to this Award and the transactions contemplated hereby (“Litigation”) and agrees
not to commence any Litigation except in any such court, and further

 

Page 3 of 5



--------------------------------------------------------------------------------

agrees that service of process, summons, notice or document by U.S. registered
mail to his respective address shall be effective service of process for any
Litigation brought against him in any such court. Each party hereby irrevocably
and unconditionally waives any objection to the laying of venue of any
Litigation in the courts of the Commonwealth of Pennsylvania or of the United
States of America, in each case located in Philadelphia, Pennsylvania, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any Litigation brought in any such court has been
brought in an inconvenient forum.

8. [Restrictive Covenants.

(a) As a condition of receiving this Award, Participant hereby acknowledges and
agrees that during the period in which Participant is employed by, or providing
service to, the Company and for the twelve (12) month period following
Participant’s termination of employment or service for any reason (the
“Restrictions Period”), Participant shall comply with the restrictive covenants
set forth herein applicable to the Company and its Affiliates (the “Company
Group”). The restrictive covenants set forth herein shall supersede and replace
all other non-competition and non-solicitation restrictive covenants Participant
may be subject to with the Company Group.

(b) During the Restrictions Period, Participant shall not anywhere in the
Territory for himself or herself, or through or on behalf of any other person or
entity (other than the Company), whether as an officer, director, employee,
equityholder, consultant or otherwise, as applicable:

(1) own any financial or beneficial interest in, operate, or provide services to
any business, corporation, firm, person, or other entity that Competes with the
Company anywhere in the Territory. Notwithstanding the foregoing,
(i) Participant shall not be prohibited from owning or acquiring securities in
any publicly traded company as long as his or her ownership does not exceed 1%
of such publicly traded company’s outstanding securities and (ii) after his or
her employment or service with the Company terminates, he or she shall not be
prohibited from working for, advising or providing consulting services to, a
company that contains multiple divisions or businesses as long as the revenue
from the businesses or divisions that Compete with the Company (individually or
in the aggregate) constitute less than 10% of such company’s overall revenue in
the most recently completed fiscal year and Participant does not work for,
consult with or advise, any division or business that Competes with the Company;

(2) encourage, induce, attempt to induce, solicit or attempt to solicit any
employee to leave his or her employment with the Company Group, or hire or
attempt to hire any employee; or

(3) encourage, induce, attempt to induce, solicit or attempt to solicit, any
customer, distributor, vendor, marketer or sponsor of the Company Group to cease
its customer, distributor, vendor, marketer or sponsor relationship with the
Company Group, as the case may be, with respect to the Business. Nothing in this
Award prohibits Participant from hiring an individual who responds to a job
posting made available to the general public so long as Participant does not
solicit or otherwise initiate such contact during the one year following
termination of Participant’s employment or service.

 

Page 4 of 5



--------------------------------------------------------------------------------

(c) The restrictions contained in this Section are necessary for the protection
of the business and goodwill of the Company Group and are considered by
Participant to be reasonable for such purpose. Participant acknowledges that a
breach of any of the covenants contained in this Award may cause irreparable
damage to the Company, the exact amount of which would be difficult to
ascertain, and that the remedies at law for any such breach or threatened breach
would be inadequate. Accordingly, Participant agrees that if Participant
breaches or threatens to breach any of the covenants contained in this Award, in
addition to any other remedy which may be available to the Company at law or in
equity, the Company shall be entitled to (i) cease or withhold any payment of
Shares to Participant pursuant to this Award, including the return of any
previously delivered Shares or proceeds recognized upon any sale or other
disposition of those Shares; and/or (ii) institute and prosecute proceedings in
any court of competent jurisdiction for specific performance and injunctive
relief to prevent the breach or any threatened breach thereof without bond or
other security or a showing that monetary damages will not provide an adequate
remedy. Participant agrees to disclose in advance the existence and terms of the
restrictions and covenants contained in this Award to any employer or service
recipient by whom Participant might be employed or retained during the
Restriction Period.

(d) For purposes of this Section:

(1) “Compete” means the manufacture, distribution or sale of automotive
replacement parts or general merchandise hardware, in each case of the kind or
type sold by the Company at the time of Participant’s termination or scheduled
to be released by the Company within one year following Participant’s
termination of employment or service.

(2) “Territory” means any state, jurisdiction or territory in the world in which
the Company is engaged in business during the Restrictions Period.]

9. Incorporation of Plan Terms. This Award is subject to the terms and
conditions of the Plan, including, but not limited to, those pertaining to
(a) change in capitalization of the Company, (b) clawback and recoupment, and
(c) the Committee’s authority to amend, interpret, and administer the Award and
the Plan. Such terms and conditions of the Plan are incorporated into and made a
part of this Award by reference. In the event of any conflicts between the
provisions of this Award and the terms of the Plan, the terms of the Plan will
control. In the event, however, of any conflict between the provisions of this
Award or the Plan and the provisions of an employment, service, or
change-in-control agreement between the Company and Participant, the provisions
of the latter shall prevail, to the extent consistent with the Plan. Capitalized
terms used but not defined in this Award shall have the meanings set forth in
the Plan unless the context clearly requires an alternative meaning.

Please confirm your acceptance of this Award electronically by following the
instructions on your personal web portal at Equiniti Trust Company (EQ). Your
electronic signature indicates your agreement to be bound by the terms of this
Award.

 

Page 5 of 5